Citation Nr: 1639163	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-00 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a nervous disorder, claimed as mental condition, schizophrenia, and bipolar disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and bipolar disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1969 to February 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

At the Veteran's request, the Board scheduled the Veteran for a February 2016 videoconference hearing at the local RO.  In February 2016, the Veteran requested that this hearing be rescheduled, and a hearing was scheduled in July 2016.  The Veteran's representative then withdrew the hearing request in July 2016; thus, the Board may issue a decision in this case.   

The issue of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and bipolar disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an unappealed July 1973 Board decision, service connection for nervous disorder was denied.

2.  In an unappealed March 1990 Board decision, service connection for nervous disorder was denied.

3.  New evidence received since the March 1990 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder, to include schizophrenia and bipolar disorder.  




CONCLUSION OF LAW

New and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and bipolar disorder.  38 U.S.C. A . § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that service connection is warranted for an acquired psychiatric disorder, to include schizophrenia and bipolar disorder, as it was a result of or aggravated in his active duty service.  The claim for entitlement to service connection for a nervous disorder was initially denied in a July 1973 Board decision.  The Board found that a nervous disorder clearly and unmistakably preexisted service and was not aggravated in service; it also found that psychosis was not shown to a 10 percent degree within a year of service.  The Veteran did not appeal the denial of the claim and the July 1973 Board decision became final.  38 U.S.C. A . § 7103, 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

Subsequently, the Veteran attempted to reopen his claim.  In an unappealed March 1990 Board decision, this claim was denied for lack of a new factual basis that supported service connection.  As the March 1990 decision is the most recent denial of the claim for service connection for nervous condition, the Board will consider whether any new and material evidence has been added to the record since that time.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996) (In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis).  

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C. A . §§ 7104(b), 7105(c).  The finality of a previously disallowed claim can be overcome by the submission of new and material evidence, however.  See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence added to the claims file since the March 1990 Board decision includes treatment records from the Miami VA Medical Center (VAMC) and statements from the Veteran.  An April 1994 VAMC letter stated that the Veteran had been treated for chronic mental illness at the VAMC since 1972.  VAMC records diagnose bipolar disorder in November 1993.  Thus, bipolar disorder had not been diagnosed and was not considered in the March 1990 Board decision.  A diagnosed mental disorder not considered in a previous decision requires a service-connection analysis separate from the analysis of any mental conditions in the previous decision.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Moreover, the Veteran reported in his May 2011 Notice of Disagreement that he was not diagnosed with a mental disorder prior to service and his symptoms of anxiety and chronic tension arose after his enlistment.  For the purpose of reopening the claim, this evidence is presumed to be credible.   Savage v. Gober, 10 Vet. App. 488, 493-94 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the record contains new evidence regarding the Veteran's current condition and its relationship to his active duty service, and this evidence raises a reasonable possibility of substantiating the claim.  Thus, reopening of the claim for entitlement to service connection for a nervous disorder is granted.

As a final matter, the Board finds that VA has substantially satisfied its duties to notify and assist the Veteran.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen the claim.


ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for a nervous disorder, claimed as mental condition, schizophrenia, and bipolar disorder,  is granted.


REMAND

Remand is necessary to obtain additional evidence and provide a VA medical examination.  An April 1994 VAMC letter stated that the Veteran had been treated for chronic mental illness at the VAMC since 1972; some VAMC records have been associated with claims file, with the latest dated September 2013.  The AOJ must obtain these complete records on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, the Veteran contends in a December 2010 statement that he received treatment at the Kessler and Elgin Air Force Base hospitals that was not considered previously.  Service treatment records (STRs) spanning the Veteran's period of service were associated with the Veteran's claims file in December 1970, however the Board finds an additional search should be made to confirm these are the Veteran's complete records.  See 38 U.S.C.A. § 5103A(b).

Finally, a VA examination is necessary to determine whether any acquired psychiatric disorder, including bipolar disorder diagnosed after the last Board decision, is related to the Veteran's active duty service.  See 38 C.F.R. § 3.159(c)(4)(i).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify the dates of all VA treatment received.  Regardless of the Veteran's response, the AOJ must attempt to obtain all pertinent VA treatment records from the Miami VAMC from 1972 to present.  

In addition, give the Veteran an opportunity to identify or submit any additional pertinent non-VA evidence in support of his claim.  Based on the Veteran's response, the AOJ must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

All efforts to procure the records must be documented in the claims file. 

2.  Contact all appropriate record repositories (including but not limited to the National Personnel Records Center (NPRC)) to obtain the Veteran's STRs, including records from the hospitals at the Kessler and Elgin Air Force Bases.  

All efforts to obtain the reported records must be documented in the claims file and any records received pursuant to this request must be associated with the claims file.  If such records are unavailable or do not exist, a memorandum explaining the efforts undertaken should be provided to the Veteran and his representative.   

3.  After completing the above, schedule a VA psychiatric examination.  Following an examination of the Veteran and review of the claims file, the examiner should:

a)  Confirm the existence of any current or previously diagnosed acquired psychiatric disorders, to include schizophrenia and bipolar disorder. 

b)  Determine whether any current or previously diagnosed acquired psychiatric disorders clearly and unmistakably (obviously and manifestly) existed prior to the Veteran's period of service from May 1969 to February 1970. 

If any current or previously diagnosed acquired psychiatric disorders existed prior to service,  determine whether the disabilities clearly and unmistakably (obviously and manifestly) did not undergo an increase in severity during service beyond the natural progress of the disease.

c)  If the examiner determines that any  current or previously diagnosed acquired psychiatric disorders did not clearly and unmistakably exist prior to service, or cannot opine that it is clear and unmistakable the disorders were not aggravated beyond the natural progress of the disease during service, the examiner should then opine as to whether it is more likely than not (i.e., probability greater than 50 percent) that the acquired psychiatric disorders are etiologically related to service.  

The examiner must provide a full rationale (i.e. basis) for any expressed medical opinions, including references to specific evidence contained in the claims file.

4.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


